DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 101 (see paragraph 0045).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 181, 182 (Figure 1), 211, 212, 213, 214, 229 (Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both the “drive unit” and “static memory” in Figure 1; and reference character “104” has been used to designate both the “main memory” and “battery” in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100", “200”, "500", “601”, and “602” have all been used to designate the information handling system; reference characters “103” and “203” have both been used to designate the power management unit; reference characters “120”, “220”, and “613” have all been used to designate the display; reference characters “130” and “230” have both been used to designate sensors; reference characters “148” and “248” have both been used to designate the TOF sensor; reference characters “122”, “222” and “691” have all been used to designate the camera; reference characters “160”, “276”, “376”, “576”, “621”, and “622” have all been used to designate the multimedia processing control application programming interface; reference characters “131” and “231” have both been used to designate the sensor drivers; reference characters “140”, “340”, “540”, “641”, and “642” have all been used to designate the multimedia framework pipeline and infrastructure platform; reference characters “229”, “329”, and “529” have all been used to designate the audio driver; reference characters “225”, “325”, “425”, “525”, “631”, and “682” have all been used to designate the streaming media driver; reference characters “341”, “400”, and “541” have all been used to designate the audio/visual processing instruction manager; reference characters “211” and “411” have both been used to designate the CPU; reference characters “212” and “412” have both been used to designate the GPU; reference characters “213” and “413” have both been used to designate the VPU; reference characters “214” and “414” have both been used to designate the GNA; reference characters “107” and “407” have both been used to designate the network; reference characters “109” and “409” have both been used to designate the network interface device; reference characters “150”, “450”, “550”, “651” and “652” have all been used to designate the multimedia multi-user collaboration application; reference characters “170”, “570” and “670” have all been used to designate the intelligent videoframe privacy monitoring management system; reference characters “204” and “504” have both been used to designate the embedded controller; reference characters “380” and “580” have both been used to designate the video processing engine; reference characters “390” and “590” have both been used to designate the audio processing engine; reference characters “224” and “692” have both been used to designate the microphone; reference characters “221” and “614” have both been used to designate the speaker; reference character “205” and “505” have both been used to designate the diagnostic analysis application; and reference character “575” and “675” have both been used to designate the information handling system performance optimizer application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 10 applicant recites the phrase “sensor data” being used by the user presence detection module.  However, it is unclear what “sensor data” applicant is referring to.  Applicant recites a number of different types of sensors in both the claim and specification, such as the video camera, TOF sensor, microphone, etc. (see paragraph 0025).  It is unclear what sensor data applicant is referring to when reciting the phrase “sensor data” in claim 1.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-7 are rejected based on their dependency to claim 1.
Similarly, regarding claim 14, in line 10 applicant recites the phrase “sensor data” being used by the user presence detection module.  However, it is unclear what “sensor data” applicant is referring to.  Applicant recites a number of different types of sensors in both the claim and specification, such as the video camera, TOF sensor, microphone, etc. (see paragraph 0025).  It is unclear what sensor data applicant is referring to when reciting the phrase “sensor data” in claim 14.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15-20 are rejected based on their dependency to claim 14.
As for claim 10, in line 3-4 applicant recites the limitation of “the trained neural network”.  However, applicant has never previously claimed a trained neural network (either in previously claim language or the parent claim language (claim 8)).  Therefore, it is unclear to what “trained neural network” applicant is referring to.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  For examination purposes it will be assumed that applicant is referring to the intelligent videoframe privacy monitoring management system of claim 8.

Claim Rejections - 35 USC § 102












The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalonde et al. (U.S. Publ. No. 2014/0368604).
Regarding claim 8, Lalonde discloses a system and method for automated privacy adjustments to video conferencing streams.  More specifically and as it relates to the applicant’s claims, Lalonde discloses a method for intelligently managing a user's appearance in a collaboration videoconference session for an information handling system (video conferencing environment; including computing systems, 20 and 30; see Figure 1 and paragraph 0010), comprising:- 86 -Attorney Docket No.: DC-122819 executing code instructions of a multimedia multi-user collaboration application, via a processor (processor; 62; see Figure 5 and paragraph 0019), to join a videoconference session with a remotely located computing device (either of computing device, 20 or 30; see Figure 1); capturing videoframe of a user or background, via a video camera (camera, 16 or 24; see Figure 1 and paragraph 0010), in the videoconference session; detecting with a sensor (depth image capture device; see paragraph 0011) distance data for the user or objects in front of the video camera (see paragraph 0011); inputting videoframe data and the detected proximity distance data of the user or the objects to the intelligent videoframe privacy monitoring management system (see paragraph 0012 where RGB image data and depth image data are input into logic to determine if a face is present); executing code instructions of the intelligent videoframe privacy monitoring management system to output determination of a user's presence or absence and to generate an optimized videoframe privacy adjustment correlated to the user's absence (see paragraphs 0014 and 0017 where if a user is determined as absent (or not attentive) an optimized privacy adjustment is applied to the captured images), where the optimized videoframe privacy adjustment includes generating AV processing instruction adjustment to apply a privacy alteration to captured videoframes when a user is detected as absent (see paragraphs 0014 and 0017 where if a user is determined as absent (or not attentive) an optimized privacy adjustment is applied to the captured images); and transmitting, via a network interface device (network controller, 70; see Figure 5 and paragraph 0021), a processed, encoded media sample, including the captured videoframes with any applied privacy alteration, to a remotely located computing device participating in the videoconference session (see paragraph 0018 where the modified captured video frames are transmitted to the remotely located computing device).
As for claim 10, Lalonde discloses the ability to continuously determine if the user is present and paying attention.  See Figure 2.  Thus, even if it is determined that the user is not present but eventually returns, the blurring of the capture video frames is ended.  See paragraphs 0015-0018.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. (U.S. Publ. No. 2014/0368604) in view of Miao et al. (U.S. Publ. No. 2019/0172238).
Regarding claim 1, Lalonde discloses a system and method for automated privacy adjustments to video conferencing streams.  More specifically and as it relates to the applicant’s claims, Lalonde discloses an information handling system (video conferencing environment; including computing systems, 20 and 30; see Figure 1 and paragraph 0010) executing an intelligent videoframe privacy monitoring management system (computer platform, 60; see Figure 5 and paragraph 0019) comprising: a processor (processor; 62; see Figure 5 and paragraph 0019) configured to execute code instructions of a multimedia multi-user collaboration application to join a videoconference session (see paragraphs 0013, 0020-0022, and 0025-0027 where the processor executes code instructions for a multimedia multi-user collaboration application to join a videoconference) with a remotely located computing device (either of computing device, 20 or 30; see Figure 1); a display screen (display, 14 or 28; see Figure 1 and paragraph 0010), a speaker (Lalonde discloses that the display includes an audio output capability, which inherently would require some type of speaker; see paragraph 0010), a video camera (camera, 16 or 24; see Figure 1 and paragraph 0010), and a microphone (microphone 18 or 26; see Figure 1 and paragraph 0010); the video camera system configured to capture videoframes of a user or background in the videoconference session (see paragraph 0014 where video of a user or background is captured to determine a user attention level); the processor to execute code instructions of a user presence detection module with sensor data to detect distance data for the user or objects in front of the video camera system (see paragraphs 0011-0012 where the system uses sensor data from a depth sensor to detect distance data for the user or objects in front of the video camera); the processor to input videoframes and the detected proximity distance data of the user or the objects, to a trained Haar Feature Classifier of the intelligent videoframe privacy monitoring management system (see paragraph 0012 where RGB image data and depth data are used by the Haar Feature Classifier to determine if a face is present); the processor to execute code instructions the intelligent videoframe privacy monitoring management system to output determination of a user's presence or absence and to generate an optimized videoframe privacy adjustment correlated to the user's absence (see paragraphs 0012, 0014, and 0017 where the system determines if a user is present or absent), where the optimized videoframe privacy adjustment includes generating AV processing instruction adjustment to apply a privacy alteration to captured videoframes when the user is detected as absent (see paragraphs 0010, 0014, and 0017 where if a user is not paying attention or absent a privacy alteration (i.e. blurring) is applicated to the captured video frames); and a network interface device (network controller, 70; see Figure 5 and paragraph 0021) configured to transmit a processed, encoded media sample, including the captured videoframes with any applied privacy alteration to a remotely located computing device participating in the videoconference session (see paragraph 0018 where the modified captured video frames are transmitted to the remotely located computing device).
Lalonde however, discloses the use of a Haar Feature Classifier which uses the output of the RGB camera and depth sensor to determine if a face is present in candidate face regions.  See paragraph 0012.  Thus, Lalonde fails to disclose the use of a trained neural network for processing the received input video frames and distance data to detect presence or absence of a face.  Miao, on the other hand, discloses that it is well known in the art to use a trained neural network that uses a captured image and distance/depth data as inputs to determine a foreground/background in a video conferencing application.  More specifically, Miao discloses an intelligent camera that includes a camera (110, 120; see paragraph 0036) and a depth sensor (130; see paragraph 0037).  Miao discloses that the visual representation (200) from the camera (110, 120) and the point cloud (210) from the depth sensor (130) are input to an artificial intelligence module (150), which includes a segmentation module (230) for separating the image into a foreground (240) and background (250).  See Figure 2A and paragraph 0041.  Miao discloses that the segmentation module can include a trained neural network.  See paragraph 0043.  Furthermore, Miao discloses that this segmentation can be used to blur the background in a video conferencing application.  See paragraphs 0045 and 0074.  In accordance with KSR principles (see MPEP § 2143), the combination results in the simple substitution of one known element for another to obtain predictable results.  Firstly, as noted above, the prior art contained a device (see Lalonde) that differed from the claimed device by the substitution of some component (Haar feature classification vs. neural network).  The substituted components and their functions were known in the art as evidenced by their disclosure in Miao.  Furthermore, one of ordinary skill in the art could have easily substituted the Haar Feature Classifier of Lalonde with the trained network of Miao and the results of the combination would have been predictable - the ability to determine the presence or absence of a person in the videoconference image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to replace the Haar Feature Classifier with a trained neural network.



As for claim 2, both Lalonde (paragraph 0011) and Miao (paragraph 0037) discloses the use of a time-of-flight sensor to detect distance data of the user or the background from the video camera system.
Regarding claim 3, Miao discloses replacing the background with a stock photo.  See paragraph 0045 where a logo may replace the background.  Furthermore, when used in conjunction with Lalonde, if a user is determined as absent, the entire background would be replaced by the stock photo.
With regard to claim 4, Miao discloses that the background may be replaced by a virtual background.  See paragraph 0045. Furthermore, when used in conjunction with Lalonde, if a user is determined as absent, the entire background would be replaced by the virtual background.
As for claim 5, Lalonde discloses the ability to blur the captured video frames if the user is detected as absent.  See paragraphs 0014 and 0017.
Regarding claim 6, Lalonde discloses the ability to continuously determine if the user is present and paying attention.  See Figure 2.  Thus, even if it is determined that the user is not present but eventually returns, the blurring of the capture video frames is ended.  See paragraphs 0015-0018.
With regard to claim 9, as mentioned above in the discussion of claim 8, Lalonde discloses all of the limitations of the parent claim.  Lalonde, however, fails to specifically disclose replacing captured video frames to be transmitted with a stock user image when the user is detected as absent.  Miao, on the other hand, discloses a system for intelligently separating foreground and background.  Furthermore, Miao discloses that based on the separated foreground and background; when used in a videoconferencing application, the background can be replaced with a stock image.  Miao discloses replacing the background with a stock photo.  See paragraph 0045 where a logo may replace the background.  Furthermore, when used in conjunction with Lalonde, if a user is determined as absent, the entire background would be replaced by the stock photo. In accordance with KSR principles (see MPEP § 2143), the combination results in the simple substitution of one known element for another to obtain predictable results.  Firstly, as noted above, the prior art contained a device (see Lalonde) that differed from the claimed device by the substitution of some component (use of a blurred image vs. a stock image for replacement).  The substituted components and their functions were known in the art as evidenced by their disclosure in Miao.  Furthermore, one of ordinary skill in the art could have easily substituted the blurred/darkened of Lalonde with the stock image of Miao and the results of the combination would have been predictable - the ability to block out the image transmitted during a videoconferencing session if the user is absent.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to replace the blurred image of Lalonde with the stock image of Miao.
With regard to claim 11, as mentioned above in the discussion of claim 8, Lalonde discloses all of the limitations of the parent claim.  Lalonde, however, fails to specifically disclose applying a virtual background to the captured videoframes when the user is detected as absent.  Miao, on the other hand, discloses a system for intelligently separating foreground and background.  Furthermore, Miao discloses that based on the separated foreground and background; when used in a videoconferencing application, the background can be replaced with a virtual background.  Miao discloses that the background may be replaced by a virtual background.  See paragraph 0045. Furthermore, when used in conjunction with Lalonde, if a user is determined as absent, the entire background would be replaced by the virtual background. In accordance with KSR principles (see MPEP § 2143), the combination results in the simple substitution of one known element for another to obtain predictable results.  Firstly, as noted above, the prior art contained a device (see Lalonde) that differed from the claimed device by the substitution of some component (use of a blurred image vs. a virtual background for replacement).  The substituted components and their functions were known in the art as evidenced by their disclosure in Miao.  Furthermore, one of ordinary skill in the art could have easily substituted the blurred/darkened of Lalonde with the virtual background of Miao and the results of the combination would have been predictable - the ability to block out the image transmitted during a videoconferencing session if the user is absent.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to replace the blurred image of Lalonde with the virtual background of Miao.
Claim(s) 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. (U.S. Publ. No. 2014/0368604) in view of El-Saban et al. (U.S. Publ. No. 2012/0327172).
Regarding claim 12, as mentioned above in the discussion of claim 8, Lalonde discloses all of the limitations of the parent claim.  Lalonde, however, fails to specifically disclose the ability to detect plural faces in front of the camera system and to generated the optimized videoframe privacy adjustment when the plural faces are detected.  El-Saban, on the other hand, discloses that it is well known in the videoconferencing art to detect a plurality of faces in the captured video images and to apply a privacy adjustment when the plural faces are detected.  More specifically, El-Saban discloses a device (mobile device, 100) that is used in a video conferencing session (see paragraph 0153).  El-Saban discloses an embodiment in which the device can detect a plurality of faces in an image.  See Figures 7A-7D and paragraph 0089.  Once a primary face region is determined, the background is replaced for areas other than the primary face region.  See paragraph 0091.  El-Saban discloses that this feature allows for privacy of the user to be preserved.  Furthermore, one of ordinary skill in the art would recognize that blurring the faces of other user’s in the background also preserves the privacy of the user’s in the background.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to detect plural faces in front of the camera system and to generated the optimized videoframe privacy adjustment when the plural faces are detected
As for claim 14, Lalonde discloses a system and method for automated privacy adjustments to video conferencing streams.  More specifically and as it relates to the applicant’s claims, Lalonde discloses an intelligent videoframe privacy monitoring management system (computer platform, 60; see Figure 5 and paragraph 0019) comprising: a processor (processor; 62; see Figure 5 and paragraph 0019) configured to execute code instructions of a multimedia multi-user collaboration application to join a videoconference session (see paragraphs 0013, 0020-0022, and 0025-0027 where the processor executes code instructions for a multimedia multi-user collaboration application to join a videoconference) with a remotely located computing device (either of computing device, 20 or 30; see Figure 1); a display screen (display, 14 or 28; see Figure 1 and paragraph 0010), a speaker (Lalonde discloses that the display includes an audio output capability, which inherently would require some type of speaker; see paragraph 0010), a video camera (camera, 16 or 24; see Figure 1 and paragraph 0010), and a microphone (microphone 18 or 26; see Figure 1 and paragraph 0010); the video camera system configured to capture videoframes of a user or background in the videoconference session (see paragraph 0014 where video of a user or background is captured to determine a user attention level); the processor to execute code instructions of a user presence detection module with sensor data to detect distance data for the user or objects in front of the video camera system (see paragraphs 0011-0012 where the system uses sensor data from a depth sensor to detect distance data for the user or objects in front of the video camera); the processor to input videoframes and the detected proximity distance data of the user or the objects, to the intelligent videoframe privacy monitoring management system  (see paragraph 0012 where RGB image data and depth data are used by the Haar Feature Classifier to determine if a face is present); applying a privacy alteration to the captured video frames when the user is absent or inattentive (see paragraphs 0014 and 0017) and a network interface device (network controller, 70; see Figure 5 and paragraph 0021) configured to transmit a processed, encoded media sample, including the captured videoframes with any applied privacy alteration to a remotely located computing device participating in the videoconference session (see paragraph 0018 where the modified captured video frames are transmitted to the remotely located computing device).
Lalonde only discloses the ability to detect presence or absence of a user or attentiveness of a user.  Thus, Lalonde fails to specifically disclose the ability to detect a plurality of faces or background movement and generate the optimized videoframe privacy adjustment when plural detected faces or background movement is detected.  El-Saban, on the other hand, discloses that it is well known in the videoconferencing art to detect a plurality of faces in the captured video images and to apply a privacy adjustment when the plural faces are detected.  More specifically, El-Saban discloses a device (mobile device, 100) that is used in a video conferencing session (see paragraph 0153).  El-Saban discloses an embodiment in which the device can detect a plurality of faces in an image.  See Figures 7A-7D and paragraph 0089.  Once a primary face region is determined, the background is replaced for areas other than the primary face region.  See paragraph 0091.  El-Saban discloses that this feature allows for privacy of the user to be preserved.  Furthermore, one of ordinary skill in the art would recognize that blurring the faces of other user’s in the background also preserves the privacy of the user’s in the background.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to detect plural faces in front of the camera system and to generated the optimized videoframe privacy adjustment when the plural faces are detected
With regard to claim 15, Lalonde discloses the use of a time-of-flight sensor to detect distance data of the user or the background from the video camera system.  See paragraph 0011.
As for claim 16, El-Saban discloses detecting the closest face and to applying blur to other detected faces but not the closest face when plural faces are detected.  See Figures 7A-7D and paragraphs 0087-0091.
Regarding claim 17, El-Saban discloses detecting the closest face and to applying blur around the closest face of the plural detected faces when plural faces are detected.  See Figures 7A-7D and paragraphs 0087-0091.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. (U.S. Publ. No. 2014/0368604) in view of Miao et al. (U.S. Publ. No. 2019/0172238) and further in view of Marlow et al. (U.S. Publ. No. 2017/0332044).
Regarding claim 7, as mentioned above in the discussion of claim 1, the combination of Lalonde and Miao disclose all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose that the detection of plural faces or background movement generates the optimized videoframe privacy adjustment.  Marlow, on the other hand, discloses that it is well known in the videoconferencing art to apply a privacy adjustment to captured videoframes upon the detection of plural faces in front of the video camera.  More specifically, Marlow discloses a user device (400) having a camera (404) and a processor (401).  Marlow discloses the ability to detect a plurality of faces in the captured video and to implement a privacy adjustment if plural faces are detected.  See paragraphs 0027, 0035, and 0055.  Marlow discloses that this feature prevents situations in which other users may show up in the background from appearing to the other users.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to apply the privacy filter when plural faces are detected in front of the camera.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. (U.S. Publ. No. 2014/0368604) in view of Varekar et al. (U.S. Publ. No. 2019/0147175).
Regarding claim 13, as mentioned above in the discussion of claim 8, Lalonde discloses all of the limitations of the parent claim.  Lalonde however, fails to specifically disclose that the detection of background movement results in the implementation of the privacy alteration.  Varekar, on the other hand, discloses that it is well known in the videoconferencing art to apply privacy restrictions to captured video frames when movement in the background of a user is detected.  See paragraph 0058 where people moving in the background of a user is detected in the video and privacy filters are applied.  Varekar discloses that this feature enhances the privacy of the videoconferencing session.  See paragraph 0030.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to apply the privacy filter when background motion is detected.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. (U.S. Publ. No. 2014/0368604) in view of El-Saban et al. (U.S. Publ. No. 2012/0327172) and further in view of Varekar et al. (U.S. Publ. No. 2019/0147175).
Regarding claim 18, as mentioned above in the discussion of claim 14, the combination of Lalonde and El-Saban discloses all of the limitations of the parent claim.  Furthermore, El-Saban discloses the use of a virtual background.  See paragraphs 0046, 0077.  The aforementioned references however, fail to specifically disclose that the detection of background movement results in the implementation of the privacy alteration.  Varekar, on the other hand, discloses that it is well known in the videoconferencing art to apply privacy restrictions to captured video frames when movement in the background of a user is detected.  See paragraph 0058 where people moving in the background of a user is detected in the video and privacy filters are applied.  Varekar discloses that this feature enhances the privacy of the videoconferencing session.  See paragraph 0030.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to apply the privacy filter when background motion is detected.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. (U.S. Publ. No. 2014/0368604) in view of Miao et al. (U.S. Publ. No. 2019/0172238) and further in view of Varekar et al. (U.S. Publ. No. 2019/0147175).
Regarding claim 19, as mentioned above in the discussion of claim 1, the combination of Lalonde and Miao discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose the ability to identify a single face and no background movement behind the user and to end the privacy adjustments in response.  Varekar, on the other hand, discloses that it is well known in the art to identify particular users and background movement in the images.  More specifically, Varekar discloses the ability to detect whether a particular person in the captured video is authorized to be a part of the video conference, wherein the number of authorized participants may be 1.  If no unauthorized users are identified not privacy restrictions are implemented.  See paragraphs 0040-0044.  Varekar also discloses the ability to apply privacy restrictions to captured video frames when movement in the background of a user is detected.  See paragraph 0058 where people moving in the background of a user is detected in the video and privacy filters are applied. This implies that if no background motion is detected, no privacy filters are applied.  Varekar discloses that this feature enhances the privacy of the videoconferencing session.  See paragraph 0030.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to remove privacy filters when a single face is identified and no background motion is identified.
As for claim 20, as mentioned above in the discussion of claim 1, the combination of Lalonde and Miao discloses all of the limitations of the parent claim.  Furthermore, Lalonde discloses the ability to detect the presence or absence of a user.  See paragraphs 0014 and 0017.  The aforementioned references however, fail to specifically disclose the ability to recognize a user’s face and apply the privacy adjustment when the user is not identified or end the privacy adjustment when the user is identified.  Varekar, on the other hand, discloses that it is well known in the art to identify particular users in captured videoconference video.  More specifically, Varekar discloses the ability to detect whether a particular person in the captured video is authorized to be a part of the video conference.  If a user is authorized, no privacy filters are applied.  See paragraphs 0040-0044.  Varekar discloses that this feature enhances the privacy of the videoconferencing session.  See paragraph 0030.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lalonde to also identify the particular user and to apply privacy alteration when the user is not detected or end the privacy when the user is identified and present.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (“What’s the Difference Between Haar-Feature Classifiers and Convolutional Neural Networks”; https://towardsdatascience.com/whats-the-difference-between-haar-feature-classifiers-and-convolutional-neural-networks-ce6828343aeb) discloses the difference between Haar feature classifier (as taught in Lalonde) and the user of neural networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 21, 2022